Name: Council Regulation (EEC) No 1222/83 of 17 May 1983 fixing the amount of aid in respect of silkworms for the 1983/84 rearing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 32 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1222/ 83 of 17 May 1983 fixing the amount of aid in respect of silkworms for the 1983 / 84 rearing year Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC ) No 845 / 72 of 24 April 1972 laying down special measures to encourage silkworm rearing ( J ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 2 of Regulation (EEC) No 845 / 72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers , taking into account the state of the market in cocoons and raw silk , of foreseeable trends on that market and of import policy ; Whereas Article 68 of the 1979 Act of Accession lays down the criteria for fixing the amount of aid for silkworms in Greece : Article 1 For the 1983 / 84 rearing year , the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845 / 72 shall be fixed per box of silkworm eggs used :  for Greece , at 84,01 ECU ,  for the other Member States , at 106 ECU . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE ( ») OJ No L 100 , 27 . 4 . 1972 , p. 1 . ( 2 ) OJ No C 32 , 7 . 2 . 1983 , p. 26 . ( 3 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 4 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 .